DETAILED ACTION
This is a non-final Office Action on the merits.  Claims 1-20 are currently pending and are addressed below.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.





Claims 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20190155289 (“McNeil”).

As per claim 18 McNeil discloses a system comprising: a first autonomous vehicle (AV) [Fig. 1 AV system]; and
a server computing device in communication with a fleet of AVs, the first AV included in the fleet of AVs, the server computing device configured to perform the following acts [¶ 20 be [part of a fleet of AV… (e.g., an operator of the fleet…)]: 
updating map data pertaining to an operational region of the fleet of AVs responsive to receiving surface data indicative of a measure of traction of a driving surface in the operational [¶ 20 the autonomous vehicle can be configured to determine a geographic location
associated with the anomaly and communicate data indicating the anomaly and/or the geographic location to a remotely located computing system (anomalies include coefficient of friction, e.g., due to gravel, sand, oil, water, ice…)]; and 
transmitting the updated map data to the first AV, wherein the updated map data includes the surface data, wherein subsequent to the first AV receiving the updated map data, the first AV controls acceleration of the first AV when the first AV is traveling on the driving surface based upon the surface data [¶ 20 associated with the fleet, ¶ 50 yaw rate determination, Fig. 3 (AV-1 and AV-2], Fig. 6 communicate data indicating anomaly and geographic location].

As per claims 19 McNeil discloses further wherein the updated map data is indicative of a future time, wherein subsequent to the future time the first AV controls acceleration of the first AV based upon a second measure of traction of the driving surface [¶ 20 associated with the fleet, ¶ 23 receive data indicating anomaly, subsequently determine… motion plan].
As per claim 20 McNeil discloses further the measure of traction comprising at least one of an acceleration of an object while the object traversed the driving surface, a coefficient of traction of the driving surface, or a potential tractive force between the driving surface and wheels of a vehicle [¶ 16 anomaly  between a tire… and road surface, ¶ 20 coefficient of friction/traction].

Claim Rejections - 35 USC § 102 and 103


The following is a quotation of 35 U.S.C. 102 (a)(2) and 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-8 , 10-11, and 13-17 are rejected under 35 U.S.C. 102(a)(2) or in the alternative, 103 as obvious over US 2190155289 (“McNeil”).

As per claim 1 McNeil discloses an autonomous vehicle (AV), comprising [Fig. 1 Autonomous Vehicle]: 
a plurality of sensor systems that generate a plurality of sensor signals, the plurality of sensor signals indicative of an object in a driving environment of the AV [abstract, ¶3 identify an appropriate motion path (by sensor data)  Fig. 1, 101 sensors, 103 Perception system]; and 
[Fig. 1]:
a processor; and memory that stores computer-executable instructions that, when executed by the processor, cause the processor to perform acts comprising [¶5 computer implemented, Fig. 1, 102 AV computing system]: 
generating, based upon the sensor signals [abstract; ¶ 3 using a variety of sensors, ¶ 7 based on sensors], a plurality of position solutions for an object in the driving environment [¶ 34, sensor data  can include information that describes the location and /or velocity vector of objects within the surrounding environment of autonomous vehicle], the position solutions indicative of positions of the object over a period of time [¶ 41 perception system 103 can detect and track objects… over time], the positions being included in a region in the driving environment [¶ 34 surrounding environment of AV]; 
computing a magnitude of acceleration of the object during the period of time based upon the position solutions [¶ 40 perception system can determine… (data for surrounding objects) current acceleration; current heading ; current orientation, ¶ 41 over time, ¶ 42 prediction system can predict where each object will be located within the next five seconds, tens seconds, twenty seconds]; and  
controlling acceleration of the AV while the AV traverses the region based upon the computed magnitude of acceleration of the object [¶ 43 motion planning system based at least in part on the predicted one or more further locations of objects and/or state data].
McNeil is not explicit to magnitude of acceleration however McNeil does disclose using time windows and predicted time segments with determining object movement acceleration [¶ 40-42]. With acceleration and a working time window of that acceleration known, magnitude of 

As per claim 15 McNeil discloses a method executed by an autonomous vehicle (AV), the method comprising: receiving sensor signals from a plurality of sensor systems mounted on the AV [abstract, ¶3 identify an appropriate motion path (by sensor data)  Fig. 1, 101 sensors, 103 Perception system]; 
generating, based upon the sensor signals, a plurality of position solutions for an object in the driving environment, the position solutions indicative of positions of the object over a period of time as the object traverses a region of the driving environment [abstract, ¶3 identify an appropriate motion path (by sensor data), ¶ 42 prediction system can predict where each object will be located within the next five seconds, tens seconds, twenty second, Fig. 1, 101 sensors, 103 Perception system]; 
computing an acceleration of the object as the object traverses the region during the period of time based upon the position solutions [¶ 40 perception system can determine… (data for surrounding objects) current acceleration; current heading ; current orientation, ¶ 41 over time, ¶ 42 prediction system can predict where each object will be located within the next five seconds, tens seconds, twenty seconds]; and 
[¶ 43 motion planning system based at least in part on the predicted one or more further locations of objects and/or state data, control… gas, steering, braking and/or the like].
Examiner’s Note: The claim states “object” but does not detail to what an object includes or does not include. McNeil states using fleet management and sourcing data details from the fleet to be used by the AVs within the fleet [¶ 20]. It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to include other AVs in a fleet for data gathering as additional objects for determining driving environment data for purposes of generating environmental data for autonomous driving systems to improve driving controls by having them based on increased pertinent data.

As per claim 2 McNeil discloses further wherein controlling the acceleration of the AV comprises controlling the acceleration of the AV based upon a maximum allowable acceleration value, the allowable acceleration value based upon the computed magnitude of the acceleration of the object [¶ 20 data gathered from fleet of vehicles, ¶ 40 perception system can determine… (data for surrounding objects) current acceleration; current heading ; current orientation, ¶ 41 over time, ¶ 42 prediction system can predict where each object will be located within the next five seconds, tens seconds, twenty seconds, ¶ 43 motion planning based on predicted, ¶ 57 maximum lateral acceleration for AV to prevent AV from exceeding its frictional capabilities].
As per claim 3 McNeil discloses further wherein controlling the acceleration of the AV comprises controlling the acceleration of the AV such that a maximum acceleration of the AV [¶ 17 anomaly data (traction/wheel friction) determine a maximum lateral acceleration for AV to prevent the AV from exceeding its frictional capabilities].
As per claim 4 McNeil discloses further wherein controlling the acceleration of the AV further comprises: computing a coefficient of traction of a driving surface in the region based upon the computed magnitude of acceleration of the object [¶ 40-42 Perception system (position, current speed, heading, orientation,  yaw rate, ¶ 82 coefficient of friction… can determine a maximum lateral acceleration]; and controlling acceleration of the AV while the AV traverses the region based upon the further variables [¶ 43 motion plan].
As per claim 5 McNeil discloses further wherein computing the coefficient of traction is further based upon an object type classification of the object [¶ 42 prediction system…for each object based on state data…  modeling can be used].
As per claim 6 McNeil discloses further wherein the object type classification indicates that the object is a vehicle [¶ 20 fleet data].
As per claim 7 McNeil discloses further wherein the object type classification indicates that the object is a cyclist [¶ 40 perception system… identify (vehicle vs bicycle)].
As per claim 8 McNeil discloses further wherein computing the coefficient of traction is further based upon labeled data pertaining to the driving surface in the region [¶ 20 surface anomaly, ¶ 79].
As per claim 10 McNeil discloses further wherein the labeled data is indicative of a surface material of the driving surface [¶ 20 anomaly, sand, oil, water, ¶ 79].
As per claim 11 wherein controlling the acceleration of the AV further comprises: computing a potential tractive force of a driving surface in the region based upon the computed [¶ 17 anomaly data (traction/wheel friction) determine a maximum lateral acceleration for AV to prevent the AV from exceeding its frictional capabilities, ¶ 20 AV anomaly data shared for AV fleets]; and controlling acceleration of the AV while the AV traverses the region based upon the computed potential tractive force [¶ 16-17].
As per claim 13 McNeil discloses further the acts further comprising transmitting surface data pertaining to a driving surface in the region of the driving environment to a server computing device, the surface data based upon the computed acceleration and indicative of a measure of traction of the driving surface [¶ 16, ¶ 20 communicate data indicating the anomaly and/or the geographic location to a remotely located computing system].
As per claim 14 McNeil discloses further wherein the transmitting the surface data is configured to cause the server computing device to transmit updated map data to a second AV, the updated map data including the surface data [¶ 20 associated with the fleet, ¶ 23 receive data indicating anomaly, subsequently determine… motion plan].
As per claim 16 McNeil discloses further wherein controlling at least one of the braking system, the steering system, or the propulsion system of the AV based upon the acceleration of the object comprises: generating a measure of traction of a driving surface in the region of the driving environment based upon the computed acceleration of the object [¶ 20 anomalies/coefficient of friction, detected by AV in fleet, sends data to fleet computing system, ¶ 23 other fleet AVs share and use detected anomaly data]; and 
controlling at least one of the braking system, the steering system, or the propulsion system based upon the measure of the traction [¶ 17Anomaly data used by AVs for determining motion plan (example, determine max lateral acceleration AV) and interface with AV controls to implement motion plan].
Examiner’s Note: “Object” as stated in the claim is understood as other vehicles that share data [see Applicant Pub. ¶ 50].
As per claim 17 McNeil discloses further wherein the measure of traction is one of a coefficient of traction of the driving surface or a potential tractive force of the driving surface with respect to a wheel of the AV [¶ 17 frictional capabilities (of the tire), ¶ 20 coefficient of friction].

Claims 9 and 12 are rejected under 35 U.S.C. 103 as obvious over US 2190155289 (“McNeil”) in further view of US 20160301969 (“Morton”).

As per claim 9 McNeil is silent to however Morton discloses further wherein the labeled data is indicative of a grade of the driving surface [¶ 53 sensors include… correspond to slope or grade of the road].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify McNeil with the teachings of Morton to use extensive data schemes within autonomous system to generate safer traveling based on pertinent information involving the AVs for efficiently navigating while utilizing all sensor control schemes within the AV to maximize safety and efficiency of the AV operations. 
As per claim 12 McNeil is not explicit to however Morton discloses further wherein computing the potential tractive force is further based upon a weight value, the weight value [¶ 40 pressure sensors (with knowledge of vehicle weight…)].
It would have been obvious to one of ordinary skill in the art before the effective filing date the invention was made to modify McNeil with the teachings of Morton to use extensive data schemes within autonomous system to generate safer traveling based on pertinent information involving the AVs for efficiently navigating while utilizing all sensor control schemes within the AV to maximize safety and efficiency of the AV operations. 

Additional Art to Consider

Application KR 2014050992 titled, Brake device mounted in electric vehicle,…, discloses an emergency braking system that takes into account slipping at the tires and accounts for such variables in the control system. This is similar to the Applicant’s invention in that Applicant’s reliance on a slippage variable for making determinations on the control scheme.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A CASTRO whose telephone number is (571)272-4836.  The examiner can normally be reached on 10-6pm on campus.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 5712703969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL A. CASTRO
Examiner
Art Unit 3662



/P.A.C/            Examiner, Art Unit 3662                                                                                                                                                                                            

/TUAN C TO/Primary Examiner, Art Unit 3662